Citation Nr: 0711214	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for a 
general anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.

The case has been advanced on the docket.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
hearing acuity at Level II in the right ear and Level III in 
the left ear.

2.  The medical evidence shows that despite his general 
anxiety disorder, the veteran functions relatively well, has 
a positive marriage, is close to his children, has several 
friends, and enjoys a number of activities.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2006).

2.  Criteria for a rating in excess of 30 percent for a 
general anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.130, 
Diagnostic Code (DC) 9400 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Hearing Loss

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table Via will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

The veteran underwent a VA audiologic examination in March 
2005, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
70
70
LEFT
35
35
55
70
70

The average pure tone threshold in the veteran's left ear was 
58 decibels.  The average pure tone threshold in the 
veteran's right ear was 58 decibels.  The veteran also 
received a score of 96 percent for the right ear and 88 
percent for the left ear on the Maryland CNC test for word 
recognition.

Accordingly, the veteran is assigned level II for his right 
ear and level III for his left ear, which fails to meet the 
schedular criteria for a compensable rating for hearing loss.  
Table VIa is not available, as the evidence fails to show a 
decibel loss of 55 at 1,000 Hz.

The veteran's claims file is void of any additional medical 
treatment that indicates that his hearing is more severe than 
it is currently rated.  While the veteran believes that his 
hearing loss merits a compensable rating, he is not medically 
qualified to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to prove the 
severity of his hearing loss.  

The medical evidence fails to demonstrate that the veteran's 
hearing loss meets the criteria for a compensable rating, and 
the veteran's claim is therefore denied.

General anxiety disorder

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.130, DC 9400 for a general anxiety disorder, which he 
maintains is worse than it is currently rated.

A 30 percent rating is assigned when a general anxiety 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned when a general anxiety 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

VA treatment records and a VA examination report have been 
examined in conjunction with this appeal; however, the 
symptomatology shown by this medical evidence reflects a 
disability picture that is best approximated by the criteria 
for a 30 percent rating.  See 38 C.F.R. § 4.7.

In December 2004, the veteran underwent a psychiatry consult 
at VA facility, where he reported that he had worked for 40 
years, but noted that he began having intrusive thoughts, 
survivor guilt, and nightmares once he retired.  The 
veteran's mood was neutral with an anxious affect.  His 
speech and thought processes were normal, and the veteran did 
not have any delusions or perceptual disturbances.  There 
were also no significant cognitive deficits, as the veteran 
was alert and oriented to all four spheres.  He had partial 
insight with good judgment and no suicidal or homicidal 
ideations.  The veteran was assigned a global assessment of 
functioning (GAF) score of 50.

In March 2005, the veteran underwent a VA examination.  The 
examiner found no sign of psychosis or cognitive deficit, and 
the veteran denied any suicidal or homicidal ideations, or 
any auditory or visual hallucinations.  The veteran was alert 
and oriented, and his speech was normal.  The veteran's last 
nightmare was eight days prior.  The veteran indicated that 
memories about World War II were not upsetting and he denied 
making any effort to avoid either thinking about them or 
talking about them.  The examiner assigned the veteran a GAF 
score of 70, after concluding that the symptomatology 
associated with the veteran's general anxiety disorder was 
relatively mild, noting that the veteran functioned 
relatively well.  The examiner commented that the veteran had 
a positive marriage, was close to his children, had several 
friends, and enjoyed a number of activities.

A treatment record from April 2005 noted that the veteran's 
mood was neutral with a restricted/flattened affect with 
occasional anxiety.  The veteran denied any active suicidal 
ideations.

In his notice of disagreement, the veteran asserted that his 
GAF score of 70 indicated that his ability to function 
socially and occupationally was seriously impaired.  However, 
the Board notes that the higher the GAF score, the less 
impairing the symptomatology.  For example, a GAF score 
between 61 and 70 is assigned when an individual presents 
either some mild symptoms (e.g., depressed mood and mild 
insomnia); or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Thus, a GAF 
score of 70 is not indicative of serious symptoms, but rather 
is indicative of only mild symptoms.

While the veteran has some impairing symptoms as a result of 
his general anxiety disorder, the medical evidence shows that 
these symptoms are mild.  The veteran was found to function 
relatively well as he has a positive marriage, is close to 
his children, has several friends, and enjoys a number of 
activities.  The medical evidence fails to show that the 
veteran's general anxiety disorder is of such severity to 
warrant a rating in excess of 30 percent.  As such, the 
veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this and by the statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran was 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 30 percent for a general anxiety 
disorder is denied.


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


